Case: 15-50078      Document: 00513312180         Page: 1    Date Filed: 12/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-50078                           December 17, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk



CORAZON MCDONALD,

                                                 Plaintiff–Appellant,

versus

JOHN MCHUGH,
 Secretary of the Department of the United States Army,

                                                 Defendant–Appellee.




                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:14-CV-54




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Corazon McDonald, pro se, sued her employer through the Secretary of
the Army under Title VII and the Age Discrimination in Employment Act. She



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50078       Document: 00513312180   Page: 2   Date Filed: 12/17/2015



                                  No. 15-50078
appeals an adverse summary judgment.

      The record establishes, inter alia, that McDonald failed the required
background investigation and did not rectify the deficiencies. She had difficul-
ties with time management and attendance and refused to sign a counseling
letter. She displayed problems with anger management and was not complet-
ing assigned tasks in a timely and accurate manner. Eventually she was
placed on administrative leave and was issued a notice of proposed removal
from the job, whereupon she retired.

      After some internal administrative proceedings, McDonald sued, alleg-
ing a hostile work environment and discrimination on the basis of race, sex,
and age as well as retaliation. The district court granted summary judgment
in a convincing order setting forth its reasons. Regarding a hostile work envir-
onment, the court noted that McDonald had produced “no evidence of objec-
tively offensive behavior.” On the issues of discrimination and retaliation, the
court noted that McDonald “has produced no evidence of disparate treatment
. . . [or] that she engaged in any protected activity prior to the alleged adverse
employment actions.”

      The summary judgment is AFFIRMED, essentially for the reasons given
by the district court.




                                        2